Citation Nr: 0405953	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for actinic keratoses 
of forearms, to include as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for occlusion of the 
right retinal artery, to include as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1943 to April 1946 and from June 1950 to June 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  That decision denied the veteran's claims of 
entitlement to service connection for colon cancer, actinic 
keratoses of the forearms, and occlusion of the right retinal 
artery.  These conditions were claimed as the result of 
exposure to ionizing radiation and were denied on this basis, 
as well as on the ground they were not otherwise incurred in 
or aggravated by service.

Unfortunately, these claims must be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his claim in January 1999 and the RO had issued its 
October 2000 rating decision.  But the VCAA applies to 
claims, as here, filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
May 2002 statement of the case (SOC), which confirmed and 
continued the denial of all of his claims.  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).  See also Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002) (distinguishing between VCAA 
application to claims pending before the RO or Board, and 
those on appeal to the Court).

The RO did not send the veteran a letter notifying him of the 
enactment of the VCAA or explaining its meaning.  Moreover, 
the RO did not include in the May 2002 SOC a reference to the 
VCAA or the text of the statute or its implementing 
regulations.  Indeed, the RO included in the SOC the prior 
version of VCAA implementing regulation 38 C.F.R. § 3.159, 
which contained the language regarding a "well grounded" 
claim that was eliminated and replaced by the VCAA and its 
implementing regulations, including the new version of 
38 C.F.R. § 3.159 (2003).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements).  
The RO thus did not fulfill its duty to notify the veteran 
under the VCAA and the case must therefore be remanded for 
such notification.

Moreover, the veteran alleges his disabilities claimed are 
the result of exposure to ionizing radiation while stationed 
aboard the U.S.S. Pickens near Japan in September 1945.

Generally, to show the requisite connection between the 
disability at issue and service, the record must include 
three things:  (1) medical evidence confirming the veteran 
has the disability alleged, (2) medical evidence, or in 
certain circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between 
the disability in question and the in-service disease or 
injury.  See, e.g., Pond v. West, 12 Vet. App. 341, 346 
(1999).

In certain limited circumstances, specific presumptions ease 
the burden of establishing a relationship between the 
disability at issue and the veteran's service.  See "The 
Radiation-Exposed Veterans Compensation Act of 1988," Public 
Law 100-321, section 2(a), 102 Stat. 485-86 (codified as 
amended at 38 U.S.C. 1112(c)). See also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  These presumptions are available 
in cases where certain types of cancer, specific to 
radiation-exposed veterans, are manifested, see 38 U.S.C.A. § 
1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2003), and also 
where a "radiogenic disease," as defined by 38 C.F.R. § 3.311 
(2003), is shown.

Service connection will be presumed (and need not otherwise 
be shown by the evidence of record), if the veteran is 
determined to be a "radiation exposed" veteran, and manifests 
one of the "listed diseases" found at 38 C.F.R. § 3.309(d)(2) 
(2003).  See 38 C.F.R. § 3.309(d)(1) (2003).

The veteran's colon cancer is one of the diseases to which 
the presumption of 38 U.S.C.A. §  (West 2002) is applicable, 
and it is also a "radiogenic disease" under 38 C.F.R. § 
3.311(b)(2)(x) (2003).

The term "radiation exposed" veteran is defined as a veteran 
who participated in at least one of the "radiation risk" 
activities listed at 38 C.F.R. § 3.309(d)(3)(ii) (2003), 
while on active duty.  The activity in which the veteran 
claims he engaged is, "[T]he occupation of Hiroshima or 
Nagasaki, Japan, by the United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946."  38 U.S.C.A. § 1112(c)(3)(B)(ii) (West 2002); 
38 C.F.R. § 3.309(d)(3)(ii)(B) (2003).  This occupation is 
further defined as, "official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants and materials.  38 C.F.R. § 3.309(d)(3)(vi) (2003).

The veteran's allegation that he was stationed aboard the 
U.S.S. Pickens in September 1945 places him within the time 
period specified in 38 U.S.C.A. § 1112(c)(3)(B)(ii) (West 
2002) and 38 C.F.R. § 3.309(d)(3)(ii)(B) (2003).  
He also says the Pickens "pulled anchor and headed for 
Japan, where the crew had liberty for approximately two 
weeks."

Finding that the veteran met the requirements of 38 C.F.R. 
§ 3.311(b) (2003), the RO requested a dose estimate from the 
Defense Threat Reduction Agency (DTRA).  See 38 C.F.R. 
§§ 3.311(b)(i), (ii), and (iii) (2003).  In its October 2000 
response, the DTRA reviewed the movements and location of the 
Pickens and concluded the records did not indicate the 
veteran was closer than 175 miles from Hiroshima.  The DTRA 
did not indicate what amount of radiation, if any, he would 
have been exposed to at such a distance.  The DTRA did not 
address his presence in Osaka.

The Board notes that, in May 2003, the National Research 
Council (NRC) released a report concerning radiation dose 
reconstructions provided to VA by the DTRA.  See NRC, "A 
Review of the Dose Reconstruction Program of the Defense 
Threat Reduction Agency" (May 8, 2003).  While the DTRA here 
concluded that the veteran was no closer than 175 miles to 
Hiroshima and Nagasaki, and therefore ineligible for the 
presumption provided by the relevant laws, that was not the 
question posed to it.  Moreover, the DTRA did not address the 
veteran's presence in Osaka and the possibility that he was 
exposed to radiation while there and, if so, how much.  
Although a veteran who visited Hiroshima or Nagasaki while on 
leave from duty not related to the occupation of either city 
did not participate in the "occupation" of those cities as 
that term is defined by the law, see McGuire v. West, 11 Vet. 
App. 274, 280 (1998), the veteran's statement as to his 
presence in Osaka is somewhat cryptic, leaving open the 
possibility that he engaged in activities there other than 
taking leave.  In light of the lack of any VCAA notification 
in this case, he should be given the opportunity to clarify 
his reasons for being in Osaka.  Providing the opportunity 
for him to submit additional evidence in this regard 
is particularly appropriate in light of the fact that, in 
addition to the presumptive service connection that might be 
applicable for his colon cancer, he must also be allowed to 
show that the colon cancer or other two claimed disabilities 
were directly incurred in or aggravated by service.  See 
Combee, 34 F.3d at 1043-1044.  Moreover, if a DTRA radiation 
dose estimate is deemed necessary in light of any additional 
information obtained, the estimate should be made using the 
new methods explained in the May 2003 NRC report.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  In 
particular, the RO should inform the 
veteran of the VCAA, its meaning, and his 
and VA's respective responsibilities 
under the VCAA and its implementing 
regulations, in accordance with 
Quartuccio and any other applicable legal 
precedent.  He also should be requested 
to submit any relevant evidence in his 
possession concerning his claims.



2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since January 2000, including, but not 
limited to, any additional treatment 
or evaluation he has received relating to 
his claimed disabilities at the Mountain 
Home, Tennessee, VA Medical Center 
(VAMC).  Any records obtained should be 
associated with the other evidence in the 
claims file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his claimed 
disabilities.  Ask him to complete and 
return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any.  Ask the treating 
physicians to express an opinion as to 
the etiology of the veteran's 
disabilities, including whether it is at 
least as likely as not that such 
disabilities were caused by exposure to 
ionizing radiation during his service in 
or near Japan during the applicable time 
period.  Associate any records received 
with the file.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).



4.  Ask the veteran to clarify the 
circumstances surrounding the leave he 
took in Osaka, Japan, and whether he 
participated there or in any other 
Japanese city in "military occupation 
functions," including, but not limited 
to, occupation of territory, control of 
the population, stabilization of the 
government, demilitarization of the 
Japanese military, rehabilitation of the 
infrastructure or deactivation and 
conversion of war plants and materials.  
If he indicates that he did participate 
in such activities, send a new request to 
the DTRA for a radiation dose estimate, 
for which the DTRA should use the new 
methods explained in the NRC's "A Review 
of the Dose Reconstruction Program of the 
Defense Threat Reduction Agency."  
Associate any additional information 
obtained with the other evidence in the 
claims file.

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC and 
give them time to respond before 
returning the case to the Board 
for further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
information and to accord due process.  No inference should 
be drawn regarding the final disposition of the claims as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).In addition, VBA's Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




